     Case 2:13-cv-13930 Document 17 Filed 11/10/20 Page 1 of 2 PageID #: 1163

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

JOYCE WISHART, ET AL.,

                       Plaintiffs,

v.                                                    Civil Action No. 2:13-cv-13930

ETHICON, INC., ET AL.,

                       Defendants.

                          MEMORANDUM OPINION AND ORDER

        Plaintiffs’ counsel filed this civil action on June 10, 2013, on behalf of Joyce Wishart and

her spouse, Michael Wishart. [ECF No. 1]. On August 22, 2019, plaintiffs’ counsel filed a

Suggestion of Death noting the death of Joyce Wishart on April 4, 2013. [ECF No. 14]. Because

the plaintiff Joyce Wishart was deceased prior to the time this case was filed, she cannot bring a

lawsuit in her own name. “[A] lawsuit filed in the name of a deceased individual is a nullity over

which this Court has no jurisdiction.” In re Engle Cases, No. 3:09-cv-1000-J-32JBT, 2013 WL

8115442, at *2 (M.D. Fla. Jan. 22, 2013). Accordingly, the court ORDERS that the plaintiff Joyce

Wishart is DISMISSED without prejudice. Plaintiff Michael Wishart remains.

        Turning to the remaining plaintiff, Michael Wishart, in response to Pretrial Order # 293,

plaintiffs’ counsel filed an election form in which “any applicable derivative plaintiffs” agreed to

dismiss the case without prejudice subject to the waiver provisions of PTO # 293. [ECF No. 12].

Plaintiff Joyce Wishart’s husband, Michael Wishart, is a derivative plaintiff who, unlike Joyce

Wishart, was alive at the time the election form was filed. Accordingly, the court ORDERS that

plaintiff Michael Wishart is DISMISSED without prejudice, and this case is dismissed and

stricken from the docket. Any remaining pending motions are DENIED as moot.
   Case 2:13-cv-13930 Document 17 Filed 11/10/20 Page 2 of 2 PageID #: 1164

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this Order

to counsel and any unrepresented party.

                                            ENTER: November 10, 2020




                                               2
